*1006—Judgment unanimously affirmed. Counsel’s application to withdraw granted (see, People v Crawford, 71 AD2d 38). Memorandum: The assertion of defendant in his pro se supplemental brief that he was denied his right to a speedy trial (see, CPL 30.30) was forfeited by his guilty plea (see, People v O’Brien, 56 NY2d 1009, 1010). In any event, it lacks merit (see generally, People v Kendzia, 64 NY2d 331, 337). (Appeal from Judgment of Onondaga County Court, Mulroy, J.—Robbery, 1st Degree.) Present—Pine, J. P., Lawton, Callahan, Doerr and Boehm, JJ.